Citation Nr: 1144817	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

After careful review of the claims folder, the Board finds that the April 2008 VCAA letter satisfied the duty to notify provisions prior to the initial unfavorable decision by the AOJ.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for PTSD.  The Veteran was notified of how VA will determine a disability rating and effective date.  The letter requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and a VA examination report dated in June 2008 with an addendum dated in September 2008.  

The June 2008 VA examination report and September 2008 addendum reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining a history from the Veteran and evaluating the Veteran.  The examiner discussed the relevant evidence of record.  Following the above, the examiner provided a diagnosis and opinion, which appear to be based on the evaluation and evidence of record.  As such, the Board finds the June 2008 with September 2008 addendum is adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

II.  Merits of the Claim 

The Veteran filed a service connection claim for PTSD in March 2008.  He contends that he has PTSD related to his in-service left foot amputation.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  A service connection determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

As an initial matter, the Board observes that the Veteran specifically filed a claim for service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   In this case, the Veteran has also been diagnosed with an adjustment disorder with depressed mood, alcohol dependence and alcohol induced mood disorder.  Based on the Veteran's description of his symptoms it appears that his claim would include the diagnosis of an adjustment disorder.  However, the Veteran has already been service connected for an adjustment disorder, which has been rated 70 percent disabling.  The Board notes that the Veteran indicates that his alcohol and drug use are symptoms of his PTSD.  Nonetheless, the Veteran includes other symptoms of his PTSD such as difficulty sleeping, nightmares and occupational and social impairment.  In reviewing the Veteran's statements, it is clear that the Veteran is not filing a service connection claim for alcohol dependence or alcohol induced mood disorder.  

In assessing the Veteran's service connection claim for PTSD, the Board must first determine whether the Veteran has a current diagnosis of the claimed disability.  VA examinations dated in August 2000 and September 2003 provides a diagnosis of PTSD under the DSM-IV criteria.  VA treatment records dated in April 2004 and June 2004 also indicate that the Veteran may have a diagnosis of PTSD.  The Board finds it significant that these diagnoses of PTSD were provided at least 4 years prior to the Veteran filing his claim for PTSD in March 2008.  Although the evidence of record indicates that the Veteran had a diagnosis of PTSD in the past, this is not necessarily evidence of a current diagnosis of PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (the court held that the grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to some time in the distant past); Degmetich v. Brown, 104 F.3d 1328 (Fed.Cir.1997).  

Furthermore, with respect to the VA treatment records, an April 2004 VA treatment record documents in the diagnosis section to rule out PTSD.  The term "rule out" prior to a diagnosis indicates that not enough information exists to make the diagnosis and that further evaluation or tests are needed to provide a diagnosis.  This is a preliminary finding and it does not equate to an actual diagnosis of PTSD. The Court has held that medical opinions expressed in speculative terms cannot establish a plausible claim and that service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Regarding VA treatment records dated in June 2004, these records indicate that the Veteran was assessed with PTSD.  However, the records are clear that the assessment was by history and it was not based on an evaluation.  This indicates that the assessment was based on solely on the Veteran's report that he had PTSD.  A June 2004 treatment record specifically notes that the PTSD diagnosis is for treatment purposes as there are no criteria that define his mental health disorder.  In addition, there is no indication in the June 2004 treatment records that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  

The Board observes that diagnoses offered around the time the Veteran filed his claim for PTSD and during the appeal period show that he does not have a current diagnosis of PTSD. Specifically, the Veteran's VA treatment records do not show a current diagnosis of PTSD during the relevant period.  Furthermore, in June 2008, a VA examiner who is a licensed clinical psychologist determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  The Board gives greater weight to this examiner's conclusions because of the thorough analysis of each of the criteria necessary for diagnosing PTSD.  Accordingly, the Board finds that the Veteran does not have a current diagnosis of PTSD.  

The Board recognizes that the Veteran contends that he currently has PTSD related to his left foot amputation during service.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms.   See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as the specific diagnosis of PTSD have no probative value because lay persons are not competent to offer medical opinions that require special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The lay evidence offered by the Veteran asserting that he has PTSD is not competent medical evidence.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim.  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of diagnosis of PTSD, service connection may not be granted for the claimed disability.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  As no diagnosis has been shown for the issue on appeal, the Board concludes that service connection for PTSD is not warranted.  



      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.




_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


